Campbell, J.
Clark sued Gleason for misconduct as a constable, in returning unsatisfied an execution for costs contained in a precept for restitution, issued by a circuit court commissioner under summary proceedings for the possession of land. The misconduct complained of was that he returned the writ xxnsatisfied, on the alleged ground that the cause had been remoYed to the supreme court, and did not show that a bond had been given which would stay the proceedings.
To this a demurrer was interposed, claiming that neither complaint, judgment nor execution were described with sufficient certainty; and this demurrer was sustained, and *159leave given to amend. The plaintiff did not amend, and judgment was therefore given for defendant. Plaintiff brings error.
The execution, at least, if not the other proceedings, ■ought to have been specifically described as of some date, so that it could be identified, and so that the time of return could be clearly ascertained from the declaration. It does not appear when it was issued or returnable.
The demurrer was properly sustained. The judgment must be affirmed, with costs.
The other Justices concurred.